DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 11 are rejected under 35 U.S.C. 103 as being obvious over Suzuki et al [US 20160368501 A1] in view of Moriwaki [US 20090210075 A1].
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
As for claim 1¸ Suzuki discloses a road surface condition determining device comprising:
a tire side device (1) attached to each of a plurality of tires (paragraphs 0002 and 0051) of a vehicle and including a vibration detection unit (11) for outputting a detection signal corresponding to a magnitude of vibration of the tire, a waveform processing unit (13) for generating road surface data indicating a road surface condition appearing in a waveform of the detection signal, and a data transmission unit (14) for transmitting the road surface data (paragraphs 0020-0022 and 0024); and 
a road surface condition determination unit (22) including a data reception unit for receiving the road surface data transmitted from the data transmission unit, and determining a road surface condition of a travel road surface of the vehicle based on the road surface data (paragraphs 0020, 0030, and 0052-0053).
Suzuki does not specifically disclose that the tire side device further includes an instruction reception unit for receiving the instruction signal from an instruction transmission unit, which is provided outside the tire side device for transmitting the instruction signal for activation or sleep, and an activation control unit for controlling switching of the vibration detection unit, the waveform processing unit and the data transmission unit between an active state and a sleep state based on an instruction indicated by the instruction signal; and the vibration detection unit, the waveform processing unit and the data transmission unit of the tire side device of at least one of the plurality of tires are put in the active state, and at least the data transmission unit among the vibration detection unit, the waveform processing unit and the data transmission unit of the tire side device of at least another one of the plurality of tires is put in the sleep state. In an analogous art, Moriwaki discloses that it was known in the art to for a plurality of wireless sensor nodes to operate in a certain manner.  More specifically, it was known in the art to instruct the wireless sensor nodes such that while one sensor node operates in an active state, the other sensor nodes are put into a sleep state (paragraphs 0050-0053).  Having this teaching on hand, it would have been obvious to the skilled artisan to modify the invention of Suzuki to include the power control teachings of Moriwaki in order to manage the amount of power used in the invention.  The skilled artisan would have had good reason to pursue options for making the invention more efficient that were within his/her technical grasps at the time of filing the instant application.
Examiner takes official notice that it was well known in the art for a remote device to send instructions to sensors located on a tire of a vehicle.  Having this knowledge on hand, it would have been obvious to the skilled artisan to modify Suzuki as modified by Moriwaki to include a transmitting unit provided outside the tire for providing instructions to the sensors.  The modification would have allowed a remote operator, owner, and/or fleet manager to communicate with the sensors and also reduce the amount of power consumed by the system/device as a whole.
Claims 2-4 are interpreted and rejected using the same reasoning as claim 1 above.
As for claim 5, neither of the references specifically discloses that the timing determination unit is a distance determination unit configured to determine the switching timing between the active state and the sleep state based on a travel distance of the vehicle.  However, Suzuki discloses that ground contact is monitored and used as a trigger in the invention (see Abstract and paragraph 0028).  Having this teaching on hand it would have been obvious to the skilled artisan that a specific number of ground contacts could be used as a trigger to control the activation state of the sensors.  These teachings read on the travel distance as the travel distance could be measured as it relates to the total number of ground contacts from the tire.
Claim 6 is interpreted and rejected using the same reasoning as claim 1 above.
Claim 11 is interpreted and rejected using the same reasoning as claim 1 above.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Allowable Subject Matter
Claims 7-10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cited references each show road surface and/or tire condition monitoring devices that were known in the art at the time of filing the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M BLOUNT whose telephone number is (571)272-2973. The examiner can normally be reached M-F 9:00a - 5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC M. BLOUNT
Primary Examiner
Art Unit 2684



/Eric Blount/Primary Examiner, Art Unit 2684